Title: To Benjamin Franklin from Jean-Georges Treuttel, 15 January 1784
From: Treuttel, Jean-Georges
To: Franklin, Benjamin


          
            Monsieur,
            Strasbourg le 15. Janvr. 1784.
          
          Votre Excellence est déjà instruite de l’Almanac Américain qui a été entrepris à Berlin: je m’empresse d’avoir l’honneur d’être le premier à Vous en présenter un & à Vous en faire hommage au nom du libraire entrepreneur le Sr. Spener qui est de mes amis. La beauté, Monsieur, dont il a exécuté ce petit ouvrage, sans enchérir sur le prix, qui n’est que de trois Livres,

mérite, ce me semble les suffrages du Public, mais si Votre Excellence daigne lui faire la grace de mettre ce petit ouvrage sous Sa protection, ce sera certainement le plus grand accueil qui pourra lui arriver, & dont l’effet pourroit pénétrer jusqu’aux vastes pays même dont la révolution étonnante a fourni la matiere.
          Etant chargé, Monsieur, du dépôt de cet Almanac pour mes environs & la france, je Suis à même de pouvoir satisfaire incessamment à Vos ordres y relatifs, & serai enchanté s’il plaira à Votre Excellence à m’en honorer. Dommage que la traduction françoise n’en a pas eu lieu, le traducteur tombé malade, en a fait lever l’entreprise après qu’il y en eut même cinq à six feuilles d’imprimées.
          Monsieur Gérard, ayant eu la bonté de m’offrir son entremise pour l’expédition de ce volume, j’en profite d’autant plus que sous la grace de Ses auspices j’ose mieux espérer d’obtenir celle de Votre approbation.
          J’ai l’honneur d’être avec la considération la plus respectueuse Monsieur De Votre Excellence Le très-humble & très-obéissant Serviteur
          
            TreuttelLibraire cidevant Bauer & Treuttel.
          
        